16‐266‐cv 
     In re Grand Jury Subpoenas Returnable December 16, 2015 

 1

 2                                            In the
 3                United States Court of Appeals
 4                             For the Second Circuit
 5                              ________ 
 6                                    
 7                          AUGUST TERM, 2016 
 8                                    
 9                      ARGUED: FEBRUARY 13, 2017  
10                      DECIDED: SEPTEMBER 8, 2017 
11                                    
12                             No. 16‐266‐cv 
13                                    
14       IN RE GRAND JURY SUBPOENAS RETURNABLE DECEMBER 16, 2015 
15                              ________ 
16    
17               Appeal from the United States District Court 
18                   for the Eastern District of New York. 
19              No. 15‐mc‐2346 – John Gleeson, District Judge. 
20                                 ________ 
21                                       
22   Before: WALKER, LIVINGSTON, Circuit Judges, AND BRICCETTI, District 
23   Judge. 
24                                 ________ 
25    
26          A Chinese construction company (the Company) and seven of 

27   its employees (collectively, Appellants) appeal from an order of the 

28   United  States  District  Court  for  the  Eastern  District  of  New  York 

29   (Gleeson, J.) denying their motion to quash subpoenas requiring the 


     
      Judge Vincent L. Briccetti, of the United States District Court for the Southern District of 
     New York, sitting by designation. 
     2                                                                 16‐266‐cv


 1   employees to appear before a grand jury.  Appellants argue that the 

 2   district court erred in concluding that the employees are not entitled 

 3   to  diplomatic  immunity  because  they  were  not  registered  with  the 

 4   United States Department of State.  Appellants further contend that, 

 5   even  if  the  employees  were  required  to  register,  that  requirement 

 6   was  satisfied  when  the  employees  applied  for  their  visas.    Because 

 7   we  conclude  that  the  2009  Bilateral  Agreement  between  the  United 

 8   States and the People’s Republic of China (PRC) incorporates a 2003 

 9   Diplomatic  Note  that  imposes  a  registration  requirement  on 

10   construction  personnel,  which  was  not  fulfilled  here,  we  AFFIRM 

11   the order of the district court. 

12   ________ 
13                       HAROLD  J.  RUVOLDT,  JR.  (Cathy A. Fleming & Eric 
14                       H. Jaso on the brief),  Fleming Ruvoldt PLLC, New 
15                       York, NY, for Appellant. 
16                        
17                       ALEXANDER  A.  SOLOMON, Assistant United States 
18                       Attorney  (Amy  Busa,  Douglas  M.  Pravda  &  Ian 
19                       Craig  Richardson,  Assistant  United  States 
20                       Attorneys,  on  the  brief),  for  Bridget  M.  Rohde, 
21                       Acting  United  States  Attorney  for  the  Eastern 
22                       District of New York, for Appellee. 
23   ________ 

24   JOHN M. WALKER, JR., Circuit Judge: 

25         A Chinese construction company (the Company) and seven of 

26   its employees (collectively, Appellants) appeal from an order of the 

27   United  States  District  Court  for  the  Eastern  District  of  New  York 
     3                                                                    16‐266‐cv


 1   (Gleeson, J.) denying their motion to quash subpoenas requiring the 

 2   employees to appear before a grand jury.  Appellants argue that the 

 3   district court erred in concluding that the employees are not entitled 

 4   to  diplomatic  immunity  because  they  were  not  registered  with  the 

 5   United States Department of State.  Appellants further contend that, 

 6   even  if  the  employees  were  required  to  register,  that  requirement 

 7   was  satisfied  when  the  employees  applied  for  their  visas.    Because 

 8   we  conclude  that  the  2009  Bilateral  Agreement  between  the  United 

 9   States and the People’s Republic of China (PRC) incorporates a 2003 

10   Diplomatic  Note  that  imposes  a  registration  requirement  on 

11   construction  personnel,  which  was  not  fulfilled  here,  we  AFFIRM 

12   the order of the district court. 


13                                 BACKGROUND 

14            Because  this  matter  relates  to  a  grand  jury  investigation,  we 

15   provide  an  abbreviated  version  of  the  facts  and  only  discuss 

16   information that will not compromise the integrity of the underlying 

17   grand jury investigation.1  The Company was selected by the PRC to 

18   provide  construction  and  related  services  for  Chinese  diplomatic 


           On  February  16,  2016,  we  granted  Appellants’  unopposed  motion 
          1

     under Federal Rule of Criminal Procedure 6(e)(6) to seal this appeal in its 
     entirety  because  it  relates  to  a  grand  jury  investigation.  We  have 
     determined,  however,  that  we  can  resolve  the  question  of  diplomatic 
     immunity  without  disclosing  information  that  would  contravene  the 
     secrecy of the grand jury proceedings mandated by Rule 6(e). 
     4                                                                  16‐266‐cv


 1   and  consular  missions  to  the  United  States  pursuant  to  a  2009 

 2   Bilateral  Agreement  between  the  United  States  and  the  PRC 

 3   (Bilateral  Agreement).    Under  this  agreement,  the  Company  brings 

 4   Chinese nationals into the United States to work on its projects.  The 

 5   Bilateral  Agreement  provides  for  qualified  individuals  to  enter  the 

 6   United  States  pursuant  to  A‐2  or  other  appropriate  visas  issued  by 

 7   the Department of State.   

 8          Seven  employees  of  the  Company,  construction  personnel 

 9   who  were  attached  to  a  PRC  mission,  entered  the  United  States  on 

10   A‐2  and  G‐2  visas.    When  these  employees  were  later  served  with 

11   subpoenas requiring them to appear before a grand jury in the U.S. 

12   District  Court  for  the  Eastern  District  of  New  York,  Appellants 

13   moved, pursuant to 22 U.S.C. § 254(d), to quash these subpoenas on 

14   the  basis  that  the  employees  are  entitled  to  diplomatic  immunity.  

15   The  district  court  denied  that  motion  and  this  timely  appeal 

16   followed.  


17                                 DISCUSSION 

18          We  must  resolve  whether,  in  order  to  receive  diplomatic 

19   immunity,  the  employees  were  required  to  register  with  the  State 

20   Department  upon  being  attached  to  a  PRC  mission  and,  if  so, 

21   whether  the  employees’  visa  applications  constituted  such 

22   registration.    Appellants  argue  that  they  are  entitled  to  diplomatic 

23   immunity  because:  (1)  the  Bilateral  Agreement  does  not  impose  a 
     5                                                                   16‐266‐cv


 1   registration  requirement  as  a  pre‐condition  to  receiving  immunity 

 2   and (2) even if the Bilateral Agreement contains such a requirement, 

 3   the  employees  fulfilled  it  by  providing  the  information  required  to 

 4   secure their visas. 

 5          We  review  a  district  court’s  denial  of  a  motion  to  quash  a 

 6   grand  jury  subpoena  for  abuse  of  discretion,  see  In  re  Edelman,  295 

 7   F.3d 171, 173, 175 (2d Cir. 2002), but its interpretation of the terms of 

 8   a  treaty  or  a  diplomatic  agreement  de  novo,  see  Swarna  v.  Al‐Awadi, 

 9   622 F. 3d 123, 132 (2d Cir. 2010).  

10            I.   The VCDR, Diplomatic Note, and Bilateral Agreement 

11          The resolution of this appeal depends on our interpretation of 

12   three  related  documents:  (1)  the  Vienna  Convention  on  Diplomatic 

13   Relations (VCDR); (2) a 2003 diplomatic note circulated by the State 

14   Department  (Diplomatic  Note  or  Note);  and  (3)  the  Bilateral 

15   Agreement. 

16          The VCDR is an international treaty, signed on April 18, 1961 

17   and  effective  on  April  24,  1964  upon  the  ratification  of  twenty‐two 

18   states.    Now  ratified  by  191  signatories,  the  VCDR  sets  forth  the 

19   privileges  and  immunities  to  which  certain  diplomatic  officials  are 

20   entitled.  The VCDR specifies that “diplomatic agent[s]” are immune 

21   from  the  criminal,  civil,  and  administrative  jurisdiction  of  the 

22   receiving State, with only a few exceptions that are not relevant here. 

23   See Vienna Convention on Diplomatic Relations, art. 31(1), April 18, 
     6                                                                     16‐266‐cv


 1   1961,  T.I.A.S.  No.  7502,  500  U.N.T.S.  95  [hereinafter  VCDR]; 

 2   Multilateral  Treaties  Deposited  with  the  Secretary‐General, 

 3   https://treaties.un.org/Pages/ParticipationStatus.aspx  (last  visited 

 4   Sept. 7, 2017).  The purpose of bestowing these diplomatic privileges 

 5   under  the  VCDR  is  “to  ensure  the  efficient  performance  of  the 

 6   functions of diplomatic missions.”  VCDR, preamble.   

 7          As  is  relevant  to  this  appeal,  the  VCDR  requires  that  “[t]he 

 8   Ministry  for  Foreign  Affairs  of  the  receiving  State  .  .  .  shall  be 

 9   notified of . . . the appointment of members of the mission [including 

10   administrative  and  technical  staff].”    Id.,  art.  10(1)(a).    The  State 

11   Department  has  a  long‐standing  policy,  based  on  this  provision  of 

12   the  VCDR,  that  all  foreign  personnel  must  register  with  the  State 

13   Department to be entitled to diplomatic immunity.  In 2003, the State 

14   Department  reminded  the  Chiefs  of  Mission  of  this  policy  by 

15   unilaterally  issuing  the  Diplomatic  Note,  which  reiterated  “the 

16   requirement,  under  Article  10  of  the  VCDR  .  .  .  to  notify  the 

17   Department  promptly  of  the  arrival  or  appointment  .  .  .  of  all 

18   members of the missions or consulates.”  Appellee’s App. 9. 

19          Pursuant  to  the  VCDR,  the  United  States  and  the  PRC  have 

20   executed  a  series  of  bilateral  agreements  permitting  each 

21   government  to  conduct  construction  work  on  its  embassy  and 

22   consulate  facilities  located  in  the  other  country.    The  2009  Bilateral 

23   Agreement, which is relevant here, applies to then “existing bilateral 
     7                                                                      16‐266‐cv


 1   diplomatic  and  consular  locations,”  including  the  PRC  embassy  in 

 2   Washington,  D.C.,  the  United  States  embassy  in  Beijing,  China,  the 

 3   United States and PRC consulates, and the PRC Permanent Mission 

 4   to  the  United  Nations  located  in  New  York.    Appellants’  App.  45. 

 5   The  Bilateral  Agreement  specifies  that  the  United  States  and  the 

 6   PRC,  when  engaging  in  construction  at  these  sites  in  the  other 

 7   country,  may  use  “project‐related  personnel  and  companies  of 

 8   [their]  own  choosing”  and  bring  their  own  nationals  to  serve  as 

 9   “construction  personnel.”    Id.  at  48.    Such  personnel  “shall  be 

10   attached  .  .  .  to  the  .  .  .  diplomatic  mission  as  administrative  and 

11   technical  staff”  and  “shall  enjoy  the  privileges  and  immunities 

12   accorded  administrative  and  technical  staff  . . .  under  the  VCDR.”  

13   Id.  at  49.    Although  the  Bilateral  Agreement  does  not  explicitly 

14   require  that  construction  personnel  register  with  the  State 

15   Department  to  receive  immunity,  it  incorporates  “relevant 

16   diplomatic notes” regarding issues “not addressed.”  Id. at 55.   

17          Here,  the  district  court  determined  that  the  Bilateral 

18   Agreement, which recognizes immunity for construction personnel, 

19   incorporates  the  Diplomatic  Note,  which  imposes  a  registration 

20   requirement on construction personnel.  Appellants take issue with 

21   this  determination.    We  therefore  address  in  this  opinion:  (1) 

22   whether,  pursuant  to  the  Diplomatic  Note,  construction  personnel 

23   must  be  registered  with  the  State  Department  before  they  are 
     8                                                                      16‐266‐cv


 1   entitled  to  diplomatic  immunity  and  (2)  if  so,  whether  the  Bilateral 

 2   Agreement incorporates the Note, thereby subjecting the Appellants 

 3   to the registration requirement contained therein.  

 4           II.   Jurisdiction 

 5          Before  proceeding  to  the  merits,  however,  we  first  must 

 6   determine whether we have jurisdiction over this matter.  We must 

 7   consider whether we are deprived of jurisdiction because the denial 

 8   of  Appellants’  motion  to  quash  the  subpoenas  is  not  a  final 

 9   judgment  of  the  district  court  from  which  an  appeal  can  be  taken 

10   and  whether,  even  if  we  possess  jurisdiction,  prudential 

11   considerations counsel against exercising it. 

12          Our  jurisdiction  usually  is  limited  to  appeals  from  final 

13   judgments.    See  28  U.S.C.  §  1291.    A  final  judgment  is  a  judgment 

14   that  effectively  ends  the  litigation  such  that  there  is  nothing  left  to 

15   decide.    An  order  disposing  of  a  motion  to  quash  a  grand  jury 

16   subpoena generally is not such a final judgment.  See United States v. 

17   Punn, 737 F.3d 1, 5 (2d Cir. 2013); United States v. Nixon, 418 U.S. 683, 

18   690‐91  (1974).    There  is  an  exception  to  the  final  judgment  rule, 

19   however, when the order in question meets the requirements of the 

20   collateral  order  doctrine.    Under  this  exception,  an  appellate  court 

21   has  jurisdiction  over  a  non‐final  judgment  “if  such  order  (1) 

22   ’conclusively  determined  the  disputed  question’;  (2)  ’resolved  an 

23   important  question  completely  separate  from  the  merits  of  the 
     9                                                                        16‐266‐cv


 1   action’; and (3) ‘was effectively unreviewable on appeal from a final 

 2   judgment.’”  In  re  Air  Crash  at  Belle  Harbor,  490  F.3d  99,  109 (2d  Cir. 

 3   2007) (citations omitted). 

 4          Here,  the  district  court’s  order  denying  the  Appellants’ 

 5   motion  meets  all  three  of  these  requirements.    The  district  court 

 6   conclusively  determined  that  the  employees  were  not  entitled  to 

 7   diplomatic immunity, an issue that is “important” and “completely 

 8   separate” from the merits of the case.  See id.  And because the issue 

 9   of  whether  these  individuals  are  entitled  to  immunity  determines 

10   whether they will be subjected to any further processes in the United 

11   States  courts,  a  later  recognition  of  immunity  does  not  mitigate  the 

12   harm  and  the  order  is  “effectively  unreviewable  on  appeal  from  a 

13   final  judgment.”    See  id.;  cf.  Mitchell  v.  Forsyth,  472  U.S.  511,  525‐27 

14   (1985) (the collateral order doctrine exception applies to the defenses 

15   of  double  jeopardy,  absolute  immunity,  and  qualified  immunity 

16   because each possesses the same “essential attribute”—the recipient 

17   is  guaranteed  the  right  not  to  be  subjected  to  further  court 

18   processes—which  is  lost  if  appellate  review  awaits  a  final 

19   judgment).    Accordingly,  under  the  collateral  order  doctrine,  we 

20   have jurisdiction to review the district court’s denial of Appellants’ 

21   motion to quash the subpoenas.  

22          Although  we  properly  have  jurisdiction,  Appellants  argue 

23   that  neither  we  nor  the  district  court  should  exercise  jurisdiction 
     10                                                                     16‐266‐cv


 1   over  this  matter  due  to  prudential  considerations.    Specifically, 

 2   Appellants contend that this case presents a non‐justiciable political 

 3   question because Section 16 of the Bilateral Agreement specifies that 

 4   “the  Parties  shall  first  address  [any]  dispute  through  informal 

 5   working‐level consultations” and that any remaining dispute “shall 

 6   be  resolved  through  diplomatic  channels.”    Appellants’  App.  55. 

 7   This argument is waived. 

 8          The  political  question  doctrine  is  prudential  in  that  it 

 9   implicates  the  exercise  of  jurisdiction  rather  than  the  question  of 

10   whether  jurisdiction  exists.    See  Baker  v.  Carr,  369  U.S.  186,  199‐200 

11   (1962).    Because “[w]e  ordinarily  will  not  consider  issues  raised  for 

12   the  first  time  in  a  reply  brief,”  McBride  v.  BIC  Consumer  Prods.  Mfg. 

13   Co., 583 F.3d 92, 96 (2d Cir. 2009), a party may waive a challenge to 

14   our jurisdiction on the basis of the political question doctrine if the 

15   argument  is  not  properly  raised  before  the  district  court  or  in  its 

16   opening brief on appeal, Hwang Geum Joo v. Japan, 413 F.3d 45, 49 n.2 

17   (D.C.  Cir.  2005)  (rejecting  party’s  argument  regarding  political 

18   question  doctrine  because  it  was  “raised  for  the  first  time  in  the 

19   appellants’ fourth and final brief on appeal”); 767 Third Ave. Assocs. 

20   v. Consulate Gen. of Socialist Fed. Republic of Yugoslavia, 218 F.3d 152, 

21   162  (2d  Cir.  2000)  (rejecting  party’s  argument  regarding  political 

22   question doctrine because it was raised for the first time on appeal).  
     11                                                                     16‐266‐cv


 1          Appellants first raised this argument in supplemental briefing 

 2   on  appeal  after  filing  both  their  opening  and  reply  briefs.    There  is 

 3   no  justifiable  excuse  for  their  failure  to  raise  this  argument  earlier 

 4   before the district court or this Court.  Appellants try to explain their 

 5   delay  in  raising  the  political  question  argument  by  pointing  to  a 

 6   series  of  diplomatic  notes  recently  exchanged  between  the  United 

 7   States  and  the  PRC  that  further  evince  a  disagreement  as  to  the 

 8   interpretation of the Bilateral Agreement, purportedly rendering this 

 9   dispute  a  political  question  pursuant  to  Section  16.    But  the 

10   underlying  basis  of  this  claim—Section  16  of  the  Bilateral 

11   Agreement—could  have  supported  Appellants’  political  question 

12   argument from the outset of this case.  

13          Having concluded that we properly have jurisdiction and that 

14   Appellants have waived their argument that we should not exercise 

15   our jurisdiction based on prudential considerations, we now turn to 

16   the merits of the appeal. 

17          III.   Registration of the employees was a pre‐condition for 
18                 diplomatic immunity 
19          The  parties  agree  that  the  employees  were  present  in  the 

20   United  States  pursuant  to  the  Bilateral  Agreement  and  that  the 

21   Agreement  itself  does  not  explicitly  contain  a  registration 

22   requirement.    But  the  Bilateral  Agreement  also  incorporates 

23   “relevant  diplomatic  notes”  regarding  issues  “not  addressed.”  

24   Appellants’  App.  55.    The  question,  therefore,  is  whether  the 
     12                                                                  16‐266‐cv


 1   Bilateral  Agreement  imposes  a  registration  requirement  as  a 

 2   pre‐condition  to  immunity  by  incorporating  the  Diplomatic  Note.   

 3   As  a  general  matter,  “[t]he  clear  import  of  treaty  language  controls 

 4   unless  application  of  the  words  of  the  treaty  according  to  their 

 5   obvious  meaning  effects  a  result  inconsistent  with  the  intent  or 

 6   expectations of its signatories.” Sumitomo Shoji Am., Inc. v. Avagliano, 

 7   457 U.S. 176, 180 (1982) (citation omitted).   In determining the intent 

 8   of  the  signatories,  we  customarily  give  “great  weight”  to  the 

 9   Executive  Branch’s  interpretation  of  such  a  treaty.    See  Swarna,  622 

10   F.3d at 133.   

11          Appellants  argue  that  the  clear  import  of  the  Bilateral 

12   Agreement  and  the  Diplomatic  Note  is  that  construction  personnel 

13   are not required to register in order to receive immunity because: (1) 

14   the  Note  does  not  condition  immunity  on  the  registration  of  any 

15   foreign personnel, including construction personnel and (2) even if it 

16   does, the Note cannot implicitly and unilaterally amend the Bilateral 

17   Agreement.  We address each of these arguments in turn. 

18                 A.  Construction  personnel  must  register  to  receive 
19                    immunity under the Diplomatic Note  
20          Appellants contend that the Diplomatic Note does not require 

21   construction  personnel  to  formally  register  with  the  State 

22   Department for two reasons: (1) the Note does not explicitly require 

23   any  foreign  personnel  to  register  before  they  are  entitled  to 
     13                                                                   16‐266‐cv


 1   immunity  and  (2)  construction  personnel  do  not  fall  within  the 

 2   scope of the Note.  Neither argument has merit. 

 3          First,  Appellants  correctly  assert  that  the  Diplomatic  Note 

 4   does not explicitly make immunity conditional upon registration.  A 

 5   reasonable  reading  of  the  Note,  however,  leads  us  to  conclude  that 

 6   registration  is  required  for  foreign  personnel  to  possess  diplomatic 

 7   immunity.    The  Note  specifies,  for  instance,  that  “notif[ication]”  of 

 8   the  State  Department  is  a  “requirement[]  under  Article  10  of  the 

 9   [VCDR].”    Appellee’s  App.  9  (reminding  all  Chiefs  of  Mission  “of 

10   the  requirement,  under  Article  10  of  the  [VCDR]  to  notify  the 

11   Department  promptly  of  the  arrival  or  appointment  .  .  .  of  all 

12   members  of  the  missions.”  (emphasis  added)).    The  Note  further 

13   elaborates  that  these  reporting  requirements  are  “essential  to 

14   continued  enjoyment  by  members  of  the  missions  .  .  .  of  the  rights, 

15   privileges and immunities to which they may be entitled.”  Id. at 10 

16   (emphasis  added).    These  provisions  strongly  suggest  that  foreign 

17   personnel  receive  immunity  only  after  they  have  been  officially 

18   attached  to  a  mission  and  the  receiving  state  has  been  duly 

19   informed.  

20          The Note is wholly consistent with both the text and purpose 

21   of the VCDR.  Article 10 of the VCDR explicitly requires notification 

22   of the receiving state upon the attachment of diplomatic personnel: 

23   “[t]he  Ministry  for  Foreign  Affairs  of  the  receiving  State,  or  such 
     14                                                                 16‐266‐cv


 1   other  ministry  as  may  be  agreed,  shall  be  notified  of  .  .  .  the 

 2   appointment  of  members  of  the  mission.”    VCDR,  art.  10(1)(a) 

 3   (emphasis added).  The VCDR’s preamble sheds additional light on 

 4   the  reason  for  this  notification  requirement:  “the  purpose  of 

 5   [diplomatic] privileges and immunities is . . . to ensure the efficient 

 6   performance of the functions of diplomatic missions.”  Id., preamble.  

 7   If the receiving state were unaware of which personnel are entitled 

 8   to  immunity,  and  a  determination  could  be  made  only  after  a 

 9   lengthy  judicial  inquiry,  the  efficient  performance  of  a  diplomatic 

10   mission’s functions would be frustrated. 

11          Second,  the  Appellants  argue  that,  even  if  the  Diplomatic 

12   Note requires registration as a condition for receiving immunity, the 

13   Diplomatic  Note  does  not  apply  to  construction  personnel.    This 

14   argument,  however,  is  contrary  to  the  express  language  of  the 

15   relevant documents.  The VCDR and the Note both specify that the 

16   registration requirement applies to members of a country’s mission, 

17   id.,  art.  1(c),  10(1)(a);  Appellee’s  App.  5‐6,  and  the  VCDR  further 

18   defines  these  members  as  including  “administrative  and  technical 

19   staff,” VCDR, art. 1(c).  The Bilateral Agreement explicitly mandates 

20   that construction personnel are attached to the “diplomatic mission 

21   as  administrative  and  technical  staff.”    Appellants’  App.  49.    The 

22   construction personnel described in the Bilateral Agreement plainly 

23   fall within the scope of the VCDR and the Diplomatic Note.  Indeed, 
     15                                                                   16‐266‐cv


 1   the  very  purpose  of  the  Bilateral  Agreement  is  to  provide 

 2   construction  personnel  the  same  privileges  and  rights  as  those 

 3   afforded  to  all  other  mission  personnel  “in  accordance”  with  the 

 4   VCDR.    Id.  at  44.    Carried  to  its  logical  end,  Appellants’  argument 

 5   would  seem  to  require  us  to  hold  that  construction  personnel  are 

 6   entitled to greater rights and privileges than other mission personnel, 

 7   i.e.,  diplomatic  immunity  without  satisfying  the  registration 

 8   requirement. 

 9                 B. The  Bilateral  Agreement               incorporates      the 
10                    Diplomatic Note 
11          Appellants next contend that the Diplomatic Note should not 

12   have  any  bearing  on  our  interpretation  of  the  Bilateral  Agreement 

13   because,  if  it  did, it  would  “implicitly”  or  unilaterally  modify  the 

14   Agreement  contrary  to  the  Agreement’s  own  terms.    The  Bilateral 

15   Agreement,  however,  incorporates “relevant  diplomatic  notes”  that 

16   regard  matters  “not  addressed”  in  the  Bilateral  Agreement.  

17   Appellants’  App.  55.    Such  notes,  therefore,  do  not  modify  the 

18   agreement; they are part of it.  The Diplomatic Note falls within this 

19   category:  the  parties  do  not  dispute  that  (1)  registration  is  not 

20   addressed  in  the  Bilateral  Agreement;  and  (2)  the  subject  of  the 

21   Diplomatic Note—a reminder of the registration requirement under 

22   the VCDR—is relevant to the Bilateral Agreement, which references 

23   the rights afforded to construction personnel under the VCDR. 
     16                                                                  16‐266‐cv


 1          Appellants  contend,  however,  that  the  Diplomatic  Note  is  a 

 2   unilateral  attempt  to  amend  the  Bilateral  Agreement  and  that 

 3   Section  16.2  of  the  Bilateral  Agreement  permits  amendments  only 

 4   upon  mutual  agreement.  Section  16.2  does  require  that  certain 

 5   amendments  be  made  pursuant  to mutual agreement: “If any  issue 

 6   is not addressed in [the Bilateral Agreement], the Parties shall refer 

 7   to  their  past  agreements  and  relevant  diplomatic  notes  for 

 8   resolution.  Any  issue  not  addressed  in  these  documents  shall  be 

 9   addressed  through  mutual  consultation  between  the  Parties.”    Id.  

10   As  we  have  noted,  however,  Section  16.2  makes  clear  that  the 

11   Diplomatic Note does not alter the Bilateral Agreement; it is part of 

12   it.    Mutual  consultation  is  required  only  if  there  are  no  relevant 

13   diplomatic notes to be incorporated.  That is not the case here.  

14          Although  Section  16.2  provides  otherwise,  Appellants  also 

15   suggest  that  a  unilateral  diplomatic  note  cannot  bear  upon  the 

16   requirements  of  a  mutual  agreement  because  it  is  unilateral.  

17   Appellants are incorrect, see, e.g., United States v. Kostadinov, 734 F.2d 

18   905,  912‐13  (2d  Cir.  1984)  (acknowledging  the  validity  of  unilateral 

19   diplomatic  notes  sent  to  Chiefs  of  Mission  specifying  that  “all 

20   mission  personnel  entitled  to  diplomatic  privileges  and  immunities 

21   [pursuant  to  the  VCDR]  .  .  .  must  reside  in  the  Washington  area”), 

22   particularly  where,  as  here,  the  mutual  agreement  explicitly 
     17                                                                  16‐266‐cv


 1   provides  for  the  incorporation  of  documents  that  may  be  issued 

 2   unilaterally.  

 3          IV.     The  employees’  visa  applications  did  not  satisfy  the 
 4                  registration requirement 
 5          Appellants further argue that, even if registration were a pre‐

 6   condition  for  immunity,  this  condition  was  satisfied  when  the 

 7   employees  submitted  their  A‐2  and  G‐2  visa  applications.    We 

 8   disagree.   

 9          A‐2  and  G‐2  visas  are  issued  to  foreign  personnel  or  their 

10   immediate  family  members  who  intend  to  engage  solely  in  official 

11   activities  for  the  foreign government  while  in  the  United States,  see 

12   22 C.F.R. §§ 41.12, 41.22(a), or to enter or transit the United States in 

13   pursuance  of  official  duties  related  to  a  qualifying  international 

14   organization, see id. §§ 41.12, 41.24(b)(1).  The State Department has 

15   specified,  however,  that  such  visas  are  “issued  to  a  broad  range  of 

16   persons,” including those who “enjoy no privileges and immunities 

17   in the United States.”  Appellants’ App. 88.  Because these visas can 

18   be  issued  to  individuals  who  are  not  entitled  to  diplomatic 

19   immunity, they do not necessarily fulfill the purpose that underlies 

20   registration—to  inform  the  State  Department  as  to  the  identities  of 

21   foreign personnel who should be entitled to diplomatic immunity in 

22   the United States.   

23          Indeed, in the instant case, the State Department certified that 

24   the  employees  were  not  formally  registered  with  the  State 
     18                                                                  16‐266‐cv


 1   Department,  even  though  they  had  applied  for  and  received  these 

 2   visas.  Such a certification is generally conclusive where, as here, the 

 3   State  Department’s  interpretation  of  when  diplomatic  immunity 

 4   applies under the relevant agreements is reasonable.  See In re Baiz, 

 5   135 U.S. 403, 421 (1890) (“[T]he certificate of the secretary of state . . . 

 6   is the best evidence to prove the diplomatic character of a person.”); 

 7   United  States  v.  Al‐Hamdi,  356  F.3d  564,  573  (4th  Cir.  2004)  (“[W]e 

 8   hold that the State Departmentʹs certification, which is based upon a 

 9   reasonable  interpretation  of  the  Vienna  Convention,  is  conclusive 

10   evidence as to the diplomatic status of an individual.” (citing United 

11   States  v.  Kostadinov,  734  F.2d  905  (2d  Cir.  1984)));  Abdulaziz  v. 

12   Metropolitan  Dade  Cnty., 741  F.2d  1328,  1331  (11th  Cir. 

13   1984) (“[C]ourts have generally accepted as conclusive the views of 

14   the  State  Department  as  to  the  fact  of  diplomatic  status.”  (citing 

15   Carrera v. Carrera, 174 F.2d 496, 497 (D.C. Cir. 1949))).     

16          Before  the  district  court,  the  State  Department  certified  that 

17   “[p]ersons  enjoying  immunity  [under  the  Bilateral  Agreement] 

18   would be reflected in the records of the Office of Foreign Missions, 

19   United  States  Department  of  State.”  Appellee’s  App.  13.    The  State 

20   Department further certified that the construction personnel at issue 

21   in this case either “[were] never registered with the U.S. Department 

22   of State,” or their registration was terminated prior to the issuance of 

23   the  grand  jury  subpoenas.    Id.  at  13‐15.    We  accept  the  State 
     19                                                               16‐266‐cv


 1   Department’s  certification  that  the  Appellants  did  not  satisfy  the 

 2   registration  requirement,  notwithstanding  their  visa  applications.  

 3   This  affords  appropriate  deference  to  the  Executive  Branch  in  the 

 4   realm of foreign relations, particularly where, as here, the Executive 

 5   Branch’s  interpretation  of  the  relevant  agreements  is  reasonable, 

 6   consistent  with  the  apparent  purposes  underlying  the  agreements, 

 7   and essential to the State Department’s ability to perform its duties. 


 8                               CONCLUSION 

 9         In  sum,  because  we  conclude  that  the  Executive  Branch 

10   reasonably  interpreted  the  relevant  agreements  as  requiring 

11   construction personnel to register with the State Department before 

12   receiving  immunity  and  because  that  condition  was  not  satisfied 

13   here,  the  Appellants  are  not  entitled  to  diplomatic  immunity.    We 

14   therefore AFFIRM the district court’s order denying the Appellants’ 

15   motion to quash their subpoenas.